                                                                                                                                                         TLB
                                          IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                                          )
                                                                                )
KAREN KAY MCGRIFF
6558 KARI DR                                                                    )                            CASE NO. 19-00269-MH3-13
MURFREESBORO, TN 37129                                                          )                            JUDGE MARIAN F HARRISON
                                                                                )
                                                                                )
SSN XXX-XX-1440


THE DEADLINE FOR FILING A TIMELY RESPONSE IS 7/22/2019.
IF A RESPONSE IS TIMELY FILED THE HEARING DATE WILL BE: 8/7/2019 AT 8:30 AM CUSTOMS HOUSE, COURTROOM 1, 701
BROADWAY, 2ND FL, NASHVILLE, TN , 37203.

                                                NOTICE OF MOTION TO DISALLOW CLAIM OF
                                              PYOD LLC (PAYEE PYOD LLC) COURT'S CLAIM #2
     Henry E. Hildebrand, III, Chapter 13 Trustee, has asked the court for the following relief: Motion To Disallow Claim of PYOD LLC (PAYEE
PYOD LLC).
     YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion or if you want the court to consider your views on
the motion, then on or before the response date stated above, you or your attorney must:

1. File with the court your response or objection explaining your position. Please note: the Bankruptcy Court for the Middle District of Tennessee requires
electronic filing. Any response objection you wish to file must be submitted electronically. To file electronically, you or your attorney must go to the court
website and follow the instructions at: https://ecf.tnmb.uscourts.gov.

 If you need assistance with Electronic Case Filing you may call the Bankruptcy Court at (615)736-5584. The Bankruptcy Court may be visited in person at:
 US Bankruptcy Court, 701 Broadway, 1st Floor, Nashville, TN (Monday - Friday, 8:00 A.M.- 4:00 P.M.).

2. Your response must state the deadline for filing response, the date of the scheduled hearing, and the motion to which you are responding .


          If a response is filed before the deadline stated above, the hearing will be held at the time and place indicated above. THERE WILL BE NO
FURTHER NOTICE OF THE HEARING DATE. You may check whether a timely response has been filed by calling the Clerk's office at 615-736-5584. If
you received this notice by mail, you may have three additional days in which to file a timely response under Rule 9006(f) of the Federal Rules of Bankruptcy
Procedure.
          If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in the motion and may enter an order
granting that relief.
                                                                                                    /s/ Henry E. Hildebrand, III
                                                                                                    HENRY E. HILDEBRAND, III
                                                                                                    CHAPTER 13 TRUSTEE
                                                                                                    P O BOX 340019
                                                                                                    NASHVILLE, TN 37203
                                                                                                    PHONE: 615-244-1101
                                                                                                    FAX: 615-242-3241
                                                                                                    pleadings@ch13nsh.com




             Case 3:19-bk-00269                 Doc 36        Filed 06/20/19 Entered 06/20/19 11:28:01                             Desc Main
                                                              Document Page 1 of 3
                                     IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                               )
                                                                     )
KAREN KAY MCGRIFF                                                    )                   CASE NO. 19-00269-MH3-13
6558 KARI DR                                                         )                   JUDGE MARIAN F HARRISON
MURFREESBORO, TN 37129                                               )
                                                                     )
SSN XXX-XX-1440

                                               MOTION TO DISALLOW CLAIM OF
                                     PYOD LLC (PAYEE PYOD LLC) COURT'S CLAIM #2
              Henry E. Hildebrand, III, Standing Trustee for Chapter 13 matters in the Middle District of Tennessee , respectfully
requests this Court disallow the proof of claim asserted on behalf of PYOD LLC (payee PYOD LLC), filed as claim #2 on the Court's
claims register. In support thereof, the Trustee would state as follows:
The note does not accompany the proof of claim. Rule 3001(c) provides that when a claim is based on a writing , an original or duplicate of the
writing must be filed. Without the note, the claim is not enforceable and the claim, therefore, should be disallowed under 11 U.S.C. § 502(b)
(1).
        WHEREFORE, the premises considered, the Trustee requests that this court disallow the proof of claim asserted by PYOD LLC ,
payee PYOD LLC, filed as claim #2 on the Court’s claims register .


                                                                                  Respectfully submitted,
                                                                                  /s/ Henry E. Hildebrand, III
                                                                                  HENRY E. HILDEBRAND, III
                                                                                  CHAPTER 13 TRUSTEE
                                                                                  P O BOX 340019
                                                                                  NASHVILLE, TN 37203
                                                                                  PHONE: 615-244-1101
                                                                                  FAX: 615-242-3241
                                                                                  pleadings@ch13nsh.com



                                                       CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served by US Postal Service , postage prepaid on KAREN KAY
MCGRIFF, 6558 Kari Dr, Murfreesboro, TN 37129;
PYOD LLC SHELLPOINT MORTGAGE SERVICING, P O BOX 10826, GREENVILLE, SC 29603;
PYOD LLC 6801 S CIMARRON RD STE 424-K LAS VEGAS, NV 89113;
PYOD LLC 55 BEATTIE PL STE 110 GREENVILLE, SC 29601;
PYOD LLC CORPORATION SERVICE CO 2908 POSTON AVE NASHVILLE , TN 37203;
NewRez LLC DBA SHELLPOINT MORTGAGE SERVICING 4000 CHEMICAL RD STE 200 PLYMOUTH MEETING , PA 19462;
NewRez LLC DBA SHELLPOINT MORTGAGE SERVICING CORPORATION SERVICE CO 2908 POSTON AVE NASHVILLE , TN
37203;

PYOD LLC SHELLPOINT MORTGAGE SERVICING, P O BOX 10826, GREENVILLE, SC 29603;
and by email by Electronic Case Noticing to US Trustee , and CLARK AND WASHINGTON PC, Debtor's counsel

on this 20th day of June, 2019.


                                                                                  /s/ Henry E. Hildebrand, III
                                                                                  HENRY E. HILDEBRAND, III
                                                                                  Chapter 13 Trustee
            Case 3:19-bk-00269            Doc 36       Filed 06/20/19 Entered 06/20/19 11:28:01                     Desc Main
                                                       Document Page 2 of 3
                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                                     )
                                                                           )
KAREN KAY MCGRIFF
                                                                           )                  CASE NO. 19-00269-MH3-13
6558 KARI DR
                                                                           )
MURFREESBORO, TN 37129                                                                        JUDGE MARIAN F HARRISON
                                                                           )
                                                                           )
SSN XXX-XX-1440


                                                   ORDER TO DISALLOW CLAIM OF
                                       PYOD LLC (PAYEE PYOD LLC) COURT'S CLAIM #2

          It appearing to the Court, based upon the certification of the Trustee , as indicated by his electronic signature below , that the Trustee
has filed a motion seeking to disallow the claim of the below-listed creditor due to:

The note does not accompany the proof of claim;

that the Trustee has served notice of the motion on the claimant , the debtor and debtor's counsel, providing them the opportunity to object to the
motion; and that the Trustee has received no objection to the motion as required by Rule 9014-1 of the Local Rules of the Bankruptcy Court for
the Middle District of Tennessee, it is therefore

ORDERED, that the claim asserted by the creditor below is disallowed .


              Creditor Name: PYOD LLC (payee PYOD LLC)
              Court’s Claim Number: 2
              Account Number: xxxxxxxx8347



APPROVED FOR ENTRY:
/s/ Henry E. Hildebrand, III                                                                  THIS ORDER WAS SIGNED AND ENTERED
HENRY E. HILDEBRAND, III                                                                      ELECTRONICALLY AS INDICATED AT THE
CHAPTER 13 TRUSTEE                                                                            TOP OF THE FIRST PAGE.
P O BOX 340019
NASHVILLE, TN 37203
PHONE: 615-244-1101
FAX: 615-242-3241
pleadings@ch13nsh.com




            Case 3:19-bk-00269              Doc 36        Filed 06/20/19 Entered 06/20/19 11:28:01                         Desc Main
                                                          Document Page 3 of 3
